SCHWARTZ, Chief Judge.
Nothing in Everett v. State, 579 So.2d 394, 395 (Fla.3d DCA 1991), including the tangential reference to section 531.41(8), Florida Statutes (1989), creates or suggests a requirement that a measuring device used to determine that a drug sale took place less than one thousand feet from a school under section 893.13(1)(e), Florida Statutes (1989) must be previously calibrated or otherwise independently tested for accuracy. In fact, there is no such requirement. See St. Louis & S.F. Ry. Co. v. Brown, 62 Ark. 254, 35 S.W. 225 (1896); 2 Wigmore on Evidence § 571 (Chadbourn rev. 1979) (distance proper subject of lay testimony); 7 Wigmore on Evidence § 1977, at 191 n. 2 (Chadbourn rev. 1978) (distance proper subject of expert testimony). Accordingly, the contrary order below, which excluded pertinent evidence on that basis, is quashed.
Certiorari granted.